Exhibit 10.1

Execution Version

SIXTH AMENDMENT

TO LOAN AND SECURITY AGREEMENT

THIS SIXTH AMENDMENT (this “Amendment”), dated as of July 6, 2012, by and among
LOUISIANA-PACIFIC CORPORATION, a Delaware corporation (the “Company”), the U.S.
Subsidiaries of the Company identified as “U.S. Borrowers” on the signature
pages hereto (together with the Company, the “U.S. Borrowers”), the Canadian
Subsidiaries of the Company identified as “Canadian Borrowers” on the signature
pages hereto (the “Canadian Borrowers” and together with the U.S. Borrowers, the
“Borrowers”), the U.S. Subsidiaries of the Company identified as “U.S.
Guarantors” on the signature pages hereto (together with the U.S. Borrowers, the
“U.S. Guarantors”), the Canadian Subsidiaries of the Company identified as
“Canadian Guarantors” on the signature pages hereto (the “Canadian Guarantors”
and collectively with the Borrowers and the U.S. Guarantors, the “Loan
Parties”), the Lenders party to the Loan and Security Agreement referenced below
(the “Lenders”) and BANK OF AMERICA, N.A., as the administrative agent (the
“Agent”) for the Lenders.

STATEMENT OF PURPOSE

The Borrowers, the Lenders and the Agent are parties to that certain Loan and
Security Agreement dated as of March 10, 2009 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”).

The Loan Parties have requested that the Agent and the Lenders agree to amend
the Loan Agreement in certain respects, as more specifically set forth herein.

Subject to the terms and conditions set forth herein, the Agent and the Lenders
have agreed to grant such requests of the Loan Parties.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1 Capitalized Terms. All capitalized undefined terms used in this
Amendment (including, without limitation, in the Statement of Purpose hereto)
shall have the meanings assigned thereto in the Amended Loan Agreement (as
defined below).

SECTION 2 Amendments to Loan Agreement. The Credit Agreement is hereby amended
(as so amended, the “Amended Loan Agreement”) to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the version of
the Credit Agreement attached hereto as Exhibit A.

2.1 Schedules. Schedule 8.11 of the Credit Agreement is hereby amended in its
entirety to read as attached hereto as Exhibit B.

SECTION 3 Release of Collateral. Upon the effectiveness of this Amendment on the
Effective Date (as defined below):

3.1 All security interests in, and Liens upon, any assets or property of the
U.S. Borrowers or U.S. Guarantors that do not constitute ABL Collateral securing
the Obligations shall automatically terminate (the “Released Property”);



--------------------------------------------------------------------------------

3.2 The Agent shall, at the Borrower’s expense, file amendments to the financing
statements filed by the Agent with respect to the Obligations to reasonably
reflect the assets securing the Obligations after giving effect to the release
in Section 3.1 above;

3.3 The Agent shall, at the Borrower’s expense, cause to be delivered to
Borrower, its agents or its designees any Subsidiary Capital Stock or other
Released Property in the possession of the Agent and identified in writing by
the Company; and

3.4 The Agent shall, at Borrower’s expense, take all reasonable steps requested
by the Borrower as may be necessary to release its security interest in the
Released Property, including the execution of mortgage and Intellectual Property
releases. The Borrower, its agents and its designees are hereby authorized to
file terminations and releases with respect to the Intellectual Property and
Real Estate securing the Obligations.

For avoidance of doubt, the Agent, for itself and the benefit of the Secured
Parties, retains a security interest in, and Lien upon, all ABL Collateral and
all Canadian Collateral.

SECTION 4 Effectiveness. This Amendment shall become effective on the date upon
which each of the following conditions is satisfied (such date, the “Effective
Date”):

4.1 This Amendment. The Agent shall have received counterparts of this Amendment
duly executed by each of the Borrowers, the Agent and each of the Lenders.

4.2 IP License Agreement. The Agent shall have received counterparts of the
Intellectual Property License Agreement, duly executed by each party thereto.

4.3 Senior Notes. (i) The 13% Senior Secured Notes due 2017 issued under that
certain Indenture dated March 10, 2009 by and between the Company and The Bank
of New York Mellon Trust Company, N.A., as trustee, shall have been satisfied
and discharged and (ii) the Agent shall have received a certificate, in form and
substance satisfactory to the Agent, executed by an authorized officer of the
Company certifying that such Senior Secured Notes have been satisfied and
discharged.

4.4 Other Documents. The Agent shall have received any other documents or
instruments reasonably requested by the Agent in connection with the execution
of this Amendment.

SECTION 5 Limited Effect. Except as expressly provided herein, the Loan
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. This Amendment shall not be deemed (a) to be a waiver of, or consent
to, or a modification or amendment of, any other term or condition of the Loan
Agreement or any other Loan Document or a waiver of any Default or Event of
Default, (b) to prejudice any right or rights which the Agent or the Lenders may
now have or may have in the future under or in connection with the Loan
Agreement or the other Loan Documents or any of the instruments or agreements
referred to therein, as the same may be amended, restated, supplemented or
modified from time to time, or (c) to be a commitment or any other undertaking
or expression of any willingness to engage in any further discussion with any
Loan Party or any other Person with respect to any waiver, amendment,
modification or any other change to the Loan Agreement or the Loan Documents or
any rights or remedies arising in favor of the Lenders or the Agent, or any of
them, under or with respect to any such documents.

SECTION 6 Representations and Warranties. Each Loan Party represents and
warrants that (a) it has the corporate power and authority to make, deliver and
perform this Amendment, (b) it has taken all necessary corporate or other action
to authorize the execution, delivery and performance of this



--------------------------------------------------------------------------------

Amendment, (c) this Amendment has been duly executed and delivered on behalf of
such Loan Party, (d) this Amendment constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles,
(e) each of the representations and warranties made by such Loan Party in or
pursuant to the Loan Documents is true and correct in all material respects on
and as of the date hereof as if made on and as of the date hereof, except for
any representation and warranty made as of an earlier date, which representation
and warranty shall remain true and correct as of such earlier date; provided
that any representation or warranty that is qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects on such respective
dates and (f) no Default or Event of Default has occurred and is continuing as
of the date hereof or after giving effect hereto.

SECTION 7 Acknowledgement and Reaffirmation. By its execution hereof, each Loan
Party hereby expressly (a) acknowledges and agrees to the terms and conditions
of this Amendment, (b) reaffirms all of its respective covenants,
representations, warranties and other obligations set forth in the Loan
Agreement and the other Loan Documents to which it is a party and
(c) acknowledges that its respective covenants, representations, warranties and
other obligations set forth in the Loan Agreement and the other Loan Documents
to which it is a party remain in full force and effect.

SECTION 8 Costs and Expenses. The Loan Parties agree to pay in accordance with
Section 9.11 of the Loan Agreement all reasonable costs and expenses of the
Agent in connection with the preparation, execution and delivery of this
Amendment and the other instruments and documents to be delivered hereunder,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Agent with respect thereto and with respect to advising the
Agent as to its rights and responsibilities hereunder and thereunder.

SECTION 9 Execution in Counterparts. This Amendment may be executed by one or
more of the parties to this Amendment on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed signature page of this
Amendment by facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof.

SECTION 10 Governing Law. The validity, interpretation and enforcement of this
Amendment shall be governed by the internal laws of the State of New York but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of New York.

SECTION 11 Entire Agreement. This Amendment is the entire agreement, and
supersedes any prior agreements and contemporaneous oral agreements, of the
parties concerning its subject matter.

SECTION 12 Successors and Assigns. This Amendment shall be binding on and inure
to the benefit of the parties and their respective heirs, beneficiaries,
successors and permitted assigns.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers, all as of the day and year first written
above.

 

U.S. BORROWERS AND U.S. GUARANTORS: LOUISIANA-PACIFIC CORPORATION By:  

 

Name:   Curtis M. Stevens Title:   Chief Executive Officer GREENSTONE
INDUSTRIES, INC. By:  

 

Name:   Curtis M. Stevens Title:   President and Chief Executive Officer
KETCHIKAN PULP COMPANY By:  

 

Name:   Curtis M. Stevens Title:   Chief Executive Officer LOUISIANA-PACIFIC
INTERNATIONAL, INC. By:  

 

Name:   Curtis M. Stevens Title:   President LPS CORPORATION By:  

 

Name:   Curtis M. Stevens Title:   President

 

[Sixth Amendment to Loan Agreement – Signature Page]



--------------------------------------------------------------------------------

CANADIAN BORROWERS AND CANADIAN GUARANTORS: LOUISIANA-PACIFIC CANADA HOLDINGS
LTD. By:  

 

Name:   Curtis M. Stevens Title:   President and Chief Executive Officer
LOUISIANA-PACIFIC CANADA LTD. By:  

 

Name:   Curtis M. Stevens Title:   President and Chief Executive Officer
LOUISIANA-PACIFIC (OSB) LTD. By:  

 

Name:   Curtis M. Stevens Title:   President and Chief Executive Officer
LOUISIANA-PACIFIC CANADA PULP CO. By:  

 

Name:   Curtis M. Stevens Title:   President and Chief Executive Officer
LOUISIANA-PACIFIC CANADA SALES ULC By:  

 

Name:   Curtis M. Stevens Title:   President and Chief Executive Officer

 

[Sixth Amendment to Loan Agreement – Signature Page]



--------------------------------------------------------------------------------

AGENT AND LENDERS: BANK OF AMERICA, N.A., as Agent and Lender By:  

 

Name:   Jason Riley Title:   Senior Vice President

 

[Sixth Amendment to Loan Agreement – Signature Page]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Lender

 

By:  

 

Name:  

 

Title:  

 

 

By:  

 

Name:  

 

Title:  

 

 

[Sixth Amendment to Loan Agreement – Signature Page]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (acting through its Canada Branch), As an Issuing Bank and
Canadian Swingline Lender By:  

 

Name:   Medina Sales De Andrade Title:   Vice President

 

[Sixth Amendment to Loan Agreement – Signature Page]



--------------------------------------------------------------------------------

Exhibit A to

Sixth Amendment to Loan Agreement

Amended Loan Agreement

[Attached]



--------------------------------------------------------------------------------

Exhibit B to

Sixth Amendment to Loan Agreement

Intellectual Property

[Attached]